Citation Nr: 0002527	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  95-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by headaches.  

2.  Entitlement to service connection for a claimed eye 
disorder.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to service connection for a claimed right hip 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1950 to 
October 1952.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an April 1995 decision of the RO.  

In February 1998, the veteran was scheduled for hearing 
before a Member of the Board; however, the hearing was 
canceled.  

In April 1998, the Board remanded the case for further 
development.  

(The issue of service connection for a claimed eye disorder 
is the subject of the Remand portion of this document.)  







FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has a disability manifested by headaches 
due to disease or injury which was incurred in or aggravated 
by service.  

3.  No competent evidence has been presented to show that the 
veteran currently has a disability manifested by tinnitus due 
to disease or injury which was incurred in or aggravated by 
service.  

4.  No competent evidence has been presented to show that the 
veteran has current right hip disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a 
disability manifested by headaches has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(1999).  

2.  A well-grounded claim of service connection for tinnitus 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999).  

3.  A well-grounded claim of service connection for a right 
hip disorder has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in October 1950, the veteran's entrance examination reported 
that his head, ears, bones, joints and muscles had no 
significant abnormalities.  His hearing was reported to 
measure 15/15, bilaterally.  In November 1950, an x-ray study 
of the skull reported that the veteran had a history of an 
old fracture.  The impression was that the study was 
negative.  In February 1952, the veteran was reported to have 
a common cold and a headache.  On discharge examination in 
October 1952, the veteran's head, ears, drums and 
musculoskeletal areas were reported to be clinically normal.  
His hearing was reported to measure 15/15, bilaterally.  

In November 1971, private medical records from Aetna Life & 
Casualty reported that the veteran had pains in the lower 
back, which were aggravated by movement and swelling, and 
pain and limitation of motion of the right hip.  The examiner 
indicated that the veteran's symptoms had first appeared in 
April 1971.  

In January 1972, a VA radiology report was reported to reveal 
minimal osteoarthritic changes of the cervical and dorsal 
spine; an essentially negative study for obvious pathology of 
the lumbosacral spine; and normal appearances of the pelvis 
and right hip with negative study for pathology.  

In May 1972, private medical records from Carteret General 
Hospital diagnosed the veteran with mild arthritis of the 
spine.  

On VA examination in November 1972, the veteran was reported 
to complain, in part, of a serious ear infection, arthritis 
that caused pain in all joints and swelling of the right hip.  
The veteran's head and ears were reported to be normal.  
There was reported to be no tenderness, swelling, increased 
heat, redness or limitation of motion of the right hip.  The 
veteran was reported to have no difficulty in undressing, 
dressing, walking on his heels and toes or squatting.  An x-
ray study of the hips was reported to be negative.  The 
veteran was diagnosed, in part, with osteoarthritis of the 
spine.  

In December 1972, private medical records from Newport Family 
Clinic reported that the veteran had severe pain and 
limitation of motion of the right hip with some edema.  He 
was reported to have pain and soreness in all joints and 
otitis media of the right ear.  The veteran was diagnosed, in 
part, with multiple arthritis.  

On VA examination in May 1973, the veteran was reported to 
complain, in part, that his ear rang all of the time from an 
ear infection.  An examination revealed that he had no 
complaints in regard to his head and ears.  The veteran 
reported that he had multiple arthritis and alleged that it 
was worse in his low back, knees and shoulders.  He was 
reported to be able to rise on his toes, walk on his heels 
and toes, squat without difficulty and walk without a limp.  
The veteran was diagnosed, in part, with osteoarthritis of 
multiple joints, including the spine and shoulder.  A 
neuropsychiatric examination revealed a diagnosis of 
moderately severe chronic hypochondriacal neurosis.  

In December 1979, a private medical record from Newport 
Medical Center noted that the veteran had reported having had 
a back injury in 1951 and 1952 while on active duty.  He was 
reported to have prolonged recovery of the old injury due to 
an auto accident in October 1979.  The veteran was reported 
to have crepitation of the neck and back and was diagnosed 
with degenerative joint disease due to his old injury and 
which was aggravated by the accident.  

In June 1989, a VA outpatient treatment record revealed that 
the veteran complained of neck and right hip pain.  He 
indicated that he had injured his right hip in 1951 after 
falling off of a cliff while training.  The veteran was 
reported to have had right hip pain for 15 years and the pain 
was noted to have been unchanged.  He was diagnosed, in part, 
with chronic cervical degenerative arthritis.  

In June 1989, a VA radiology report revealed no evidence of 
fracture or dislocation of the right hip.  There was reported 
to be mild spurring and hypertrophic change about the lateral 
aspect of the acetabulum.  

Received in February 1995 were notes from pharmacists of the 
Newport Pharmacy that revealed that he had purchased pain 
medication from 1962 to 1988.  

Received in April 1995 were private medical records from Duke 
University Medical Center, reflecting treatment in February 
1947.  The veteran was reported to have been in an automobile 
accident in which he was thrown from the car.  His head was 
reported to have no bony abnormality, hematomata or bruit.  
The impression was that of cerebral concussion and 
subarachnoid hemorrhage.  On discharge, the veteran's 
neurological examination was reported to be entirely normal, 
although his mental processes were slow.  The final 
impression was that of presumptive right basilar fracture and 
subarachnoid hemorrhage.  An x-ray study of the skull was 
reported to reveal no definite evidence of fracture.  

During a hearing at the RO in July 1997, the veteran reported 
that, in 1947, he had a car accident and sustained a 
fractured skull and blood clot on his brain that caused him 
to have double vision.  He reported that he also had 
headaches and ringing in his ear at about the same time.  He 
indicated that he still had headaches and ringing in his ears 
in 1950.  He reported that he injured his right hip after 
falling from a 20 foot pole while in service.  He indicated 
that he had not received medical treatment for his right hip 
other than pain medication.  He reported that his hip had 
hurt him since service.  The veteran reported that all of his 
previous doctors had died and that he was unable to obtain 
additional records.  He indicated that his injuries from the 
accident had been aggravated in service.  

Received in June 1998 were private medical records from 
Robert P. Holmes, M.D., reflecting treatment in February 
1972.  The veteran was reported to have a chief complaint of 
aches and pains, primarily in the lower back and right hip.  
The veteran reported that, in 1951, he fell off an embankment 
and hurt his lower back.  He indicated that he had had some 
difficulty in that area since that time.  He reported that he 
felt as if his right hip was swollen.  He reported that he 
had headaches and that he had a chronic infection in his 
right ear.  An examination revealed no evidence of joint 
deformity and range of motion of all joints was full.  There 
was reported to be no loss of muscle strength and the veteran 
was reported to be neurologically normal.  X-ray studies of 
the lumbosacral spine revealed a partially lumbarized S1 with 
some articulation remaining on the left but no articulation 
of the right transverse process.  The impression was that of 
incomplete lumbarization of S1.  The veteran was diagnosed, 
in part, with partial lumbarization of S1 and chronic low 
back strain.

Received in June 1998 were private medical records from Carl 
J. Hiller, M.D., reflecting treatment in July 1972.  The 
veteran was reported to have numerous complaints and to 
describe them in a rather neurotic fashion.  The veteran was 
reported to describe a dull, aching discomfort in the 
lumbosacral area that tended to radiate into both flanks, 
with the pain being primarily on the left but also radiating 
into the right hip.  The veteran was reported to be fairly 
guarded during examination and to move on and off the 
examining table quite freely, but attempts at flexion 
revealed that he could not or would not flex his back, 
hyperextend or do any significant lateral bending.  There was 
reported to be no evidence of muscle spasm present.  The 
veteran was reported to complain of general tenderness on 
palpation of the entire lumbar spine.  The impression was 
that of mild mechanical low back difficulty which probably 
resulted in a rather neurotic approach on the part of the 
veteran and he consequently developed marked stiffness of all 
joints and muscles in his back.  

Received in June 1998 were private medical records from Duke 
University Medical Center, reflecting treatment in June 1976.  
The veteran's head and ears were reported to be normal and he 
was reported to have full range of motion in all extremities.  
The pertinent impression was that of mild osteoarthritis.  

Received in June 1998 were private medical records from 
Newport Family Practice, reflecting treatment from December 
1972 to June 1989.  In October 1979, the veteran was reported 
to have been involved in an automobile accident.  He was 
reported to have left neck and left arm pain and to be 
neurologically intact.  The impression was that of whiplash 
injury.  In November 1979, the veteran was reported to have 
stiffness of the neck and to have decreased his medication 
due to tinnitus.  On a subsequent examination, the veteran 
indicated that he felt that his problems from the accident 
had resolved and that he had residual arthritic complaints.  
The impression was that of residual degenerative arthritis 
and acute problems as a result of auto accident, resolved.  

Received in June 1998 was a private medical statement from 
Irl J. Wentz, M.D., which was dated in November 1980.  Dr. 
Wentz reported that, in October 1980, the veteran had been 
painfully injured in a road accident and was diagnosed, in 
part, with acute abrasions and contusions of the left arm and 
right hip.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(b) (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  

Additionally, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where preservice disability underwent an increase in severity 
during service; this includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the disease.  38 C.F.R. § 
3.306(b) (1999).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).  

The evidence submitted in support of the claim is presumed to 
be true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in essence, that he currently has 
tinnitus, a right hip disability and a disability manifested 
by headaches due to disease or injury incurred in or 
aggravated by service.  He claims that he sustained a 
fractured skull, headaches and ringing in his ears in an 
accident prior to service and that these disorders had been 
aggravated in service.  

In February 1947, private medical records from Duke 
University Medical Center revealed that the veteran was 
reported to have been involved in an automobile accident.  
However, he was reported to be neurologically normal and an 
x-ray study of the skull revealed no definite evidence of 
fracture.  An impression of presumptive right basilar 
fracture and subarachnoid hemorrhage was noted.  

The service medical records show that, in October 1950, the 
veteran's entrance examination reported that his head, ears, 
bones, joints and muscles had no significant abnormalities.  
In November 1950, the impression of an x-ray study of the 
skull was negative.  In February 1952, the veteran was 
reported to have had a cold and headache.  However, on 
discharge examination in October 1952, the veteran's head, 
ears, drums, spine and musculoskeletal areas were reported to 
be clinically normal.  

In November 1971, private medical records from Aetna Life & 
Casualty, the veteran was reported to have lower back pain 
and pain and limitation of motion of the right hip.  The 
examiner indicated that the veteran's symptoms had first 
appeared in 1971.  

On a VA radiology report of the right hip in January 1972, 
the impression was negative.  

In February 1972, private medical records from Robert P. 
Holmes, M.D., revealed that the veteran reported that he had 
injured his lower back in 1951 after falling off an 
embankment.  The veteran also indicated that he had 
headaches, a chronic infection in his right ear and a swollen 
right hip.  The veteran was diagnosed, in part, with partial 
lumbarization of S1 and chronic low back strain.  There was 
no report of a diagnosis for a head, ear or right hip 
disability.  

On VA examination in November 1972, the veteran's head and 
ears were reported to be normal and there was no tenderness, 
swelling or limitation of motion of the right hip.  An x-ray 
study of the hips was also reported to be negative and the 
veteran was diagnosed, in part, with multiple arthritis.  

In October 1980, the veteran was reported to have been 
involved in a road accident and to have been painfully 
injured.  He was diagnosed, in part, with acute abrasions and 
contusions of the right hip.  

In June 1989, the veteran indicated that he had injured his 
right hip in 1951 after falling off a cliff while training.  
A radiology report revealed no evidence of fracture or 
dislocation of the right hip, although there was mild 
spurring and hypertrophic change about the lateral aspect of 
the acetabulum.  However, the veteran was reported to have 
only had right hip pain for the previous 15 years.  He was 
diagnosed, in part, with chronic cervical degenerative 
arthritis.  

The Board is cognizant of the veteran's assertions regarding 
his claimed right hip disability, tinnitus and disability 
manifested by headaches.  However, he has presented no 
objective evidence of a nexus between the currently 
demonstrated  disabilities and any disease or injury which 
was incurred in or aggravated by service.  In fact, the 
veteran did not demonstrate objective evidence of a head, ear 
or right hip disability until approximately 20 years 
following his discharge from service.  

The service medical records are negative on both entrance and 
discharge examinations for a right hip disability, tinnitus 
or a disability manifested by headaches.  Although the 
veteran was noted to have had a headache in November 1952, a 
disability manifested by headaches was not reported.  In 
addition, there has been submitted no competent evidence to 
support the veteran's assertions of inservice aggravation of 
any claimed disability.  See 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1999).  

There is also no demonstrated continuity of symptomatology of 
a right hip disability, tinnitus or disability manifested by 
headaches since service.  In fact, as noted hereinabove, the 
veteran's right hip symptomatology, or symptomatology 
relating to any other claimed disability, did not appear 
until April 1971, or approximately 20 years following his 
discharge from service.  

Lay assertions concerning questions of medical diagnosis or 
causation cannot constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent competent evidence of linkage of a current 
disability to a disease or injury incurred in or aggravated 
by service, the claims of service connection for a right hip 
disability, tinnitus and disability manifested by headaches 
must be denied as not well grounded.  Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claims.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of VA has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has a right 
hip disability, tinnitus or disability manifested by 
headaches due to disease or injury which was incurred in or 
aggravated by service.  The veteran, in fact, reported at his 
July 1997 hearing that all of his previous doctors had died 
and that he was unable to obtain additional records.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claims well 
grounded.  



ORDER

Service connection for a disability manifested by headaches 
is denied, as a well-grounded claim has not been submitted.  

Service connection for tinnitus is denied, as a well-grounded 
claim has not been submitted.  

Service connection for a right hip disorder is denied, as a 
well-grounded claim has not been submitted.  



REMAND

The veteran contends, in essence, that he is entitled to 
service connection for an eye disability due to service 
aggravation.  

In November 1998, a supplemental statement of the case, in 
part, denied the veteran's claim of service connection for 
poor vision.  The RO indicated, in essence, that the veteran 
had a period of one year to submit further evidence of a 
well-grounded claim.  

In March 1999, the veteran submitted additional evidence, 
namely a March 1999 statement from Edward G. Buckley, M.D., 
pertaining to the veteran's claimed eye disability.  The 
Board notes that any pertinent evidence submitted by the 
veteran within the applicable time period must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless this procedural right is waived, in 
writing, by the veteran.  38 C.F.R. § 20.1304 (1999).  Since 
there is no evidence in the claims folder of written waiver 
by the veteran, the Board is of the opinion that evidence of 
treatment that may reflect upon his current eye 
symptomatology is pertinent evidence and, consequently, must 
be referred back to the RO for review.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who rendered 
the veteran medical attention for an eye 
disability following his discharge from 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain copies of all 
treatment records from the named health 
care providers that are not already of 
record.  The veteran should also be 
instructed to submit all medical evidence 
which tends to support his position that 
he currently has an eye disability due to 
disease or injury incurred in or 
aggravated by service.  All records 
obtained should be associated with the 
claims folder.  

2.  Following completion of the 
development requested hereinabove and the 
performance of any other development 
deemed appropriate by the RO, the RO 
should review the veteran's claim on the 
basis of all the evidence of record.  
This should include reviewing, and 
responding to, the recently submitted 
records.  The RO should make a 
determination as to whether the veteran's 
claim of service connection for an eye 
disability is well grounded and, if 
appropriate, consider the merits of the 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



